DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejection
The rejection of record has been withdrawn as the supplemental claim amendment filed on 2/10/2021 overcomes the rejection because the loopable protein sequences of SEQ ID Nos: 1-4, 6-23, 62 or their cysteine substitutions as claimed are free of the art.

Rejoinder
Claims 1, 27, and 41 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 45, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 1/22/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction 
Examiner’s Comment
The proposed claim amendment for AFCP interview is not entered. However, applicant’s representative subsequently filed supplemental claim amendment on 2/10/2021 to place this instant invention in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art reference, Sligar et al. (US 2006/0057662 A1, previously cited 6/19/2020), teaches loopable membrane scaffold protein, but Sligar et al. do not teach or suggest the instant loopable protein sequences of SEQ ID Nos: 1-4, 6-23, 62 or their cysteine substitutions as claimed. The other reference, Antos et al. (Curr Protoc Protein Sci. 2009 April; CHAPTER 15: Unit-15.3, pp.1-23, previously cited 6/19/2020), teaches the use of a sortase recognition motif of LPXTG to link a protein to a functionalized moiety together (p22, Fig 1), but Antos et al. do not teach or suggest the claimed SEQ ID Nos: 1-4, 6-23, 62 or their cysteine substitutions. Since the product claims 1, 27, and 41 are allowable, the method claim 45 is further rejoined for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
24-February-2021
/Soren Harward/Primary Examiner, Art Unit 1631